DELAWARE GROUP® INCOME FUNDS Delaware Corporate Bond Fund (the "Fund") Supplement to the Fund's Retail Statutory Prospectus dated November 29, 2010 The following replaces in its entirety the information in the section entitled “Fund summary” in the Fund’s retail statutory prospectus: What is the Fund's investment objective? Delaware Corporate Bond Fund seeks to provide investors with total return. What are the Fund's fees and expenses? The following table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales-charge discounts if you and your family invest, or agree to invest in the future, at least $100,000 in Delaware Investments® Funds. More information about these and other discounts is available from your financial advisor, in this prospectus under the section entitled "About your account," and in the Fund's statement of additional information under the section entitled "Purchasing shares." Shareholder fees (fees paid directly from your investment) Class A B C R Maximum sales charge (load) imposed on purchases as a percentage of offering price 4.50% none none none Maximum contingent deferred sales charge (load) as a percentage of original purchase price or redemption price, whichever is lower none 4.00%1 1.00%1 none Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Class A B C R Management fees 0.49% 0.49% 0.49% 0.49% Distribution and service (12b-1) fees 0.30% 1.00% 1.00% 0.60% Other expenses 0.31% 0.31% 0.31% 0.31% Total annual fund operating expenses 1.10% 1.80% 1.80% 1.40% Fee waivers and expense reimbursements (0.15%)2 (0.10%)2 (0.10%)2 (0.20%)2 Total annual fund operating expenses after fee waivers and expense reimbursements 0.95% 1.70% 1.70% 1.20% 1 If you redeem Class B shares during the first year after you buy them, you will pay a contingent deferred sales charge (CDSC) of 4.00%, which declines to 3.00% during the second year, 2.25% during the third year, 1.50% during the fourth and fifth years, 1.00% during the sixth year, and 0% thereafter. Class C shares redeemed within one year of purchase are subject to a 1.00% CDSC. 2 The Fund's investment manager, Delaware Management Company (Manager), is contractually waiving its investment advisory fees and/or paying expenses (excluding any 12b-1 plan, taxes, interest, inverse floater program expenses, short sale and dividend interest expenses, brokerage fees, certain insurance costs, and nonroutine expenses or costs, including, but not limited to, those relating to reorganizations, litigation, conducting shareholder meetings, and liquidations) to the extent necessary to prevent total annual fund operating expenses from exceeding 0.70% of the Fund's average daily net assets from November 26, 2010 through November 28, 2011. The Fund's distributor, Delaware Distributors, L.P. (Distributor), has also contracted to limit the Class A and Class R shares' 12b-1 fees from November 26, 2010 through November 28, 2011 to no more than 0.25% and 0.50% of their respective average daily net assets. These waivers and reimbursements may only be terminated by agreement of the Manager and the Distributor, as applicable, and the Fund. Example This example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and reflects the applicable waivers and reimbursements for the 1-year contractual period and the total operating expenses without waivers for years 2 through 10. Although your actual costs may be higher or lower, based on these assumptions your costs would be: (if not redeemed) (if not redeemed) Class
